Citation Nr: 0625605	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
February 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's current tinnitus developed during active service, 
within one year of separation from service, or is related to  
service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38  
U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2004.  
The RO provided the veteran letter notice to his claim for 
service connection in a February 2004 letter, informing him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.    

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are service medical records and a VA examination of 
record.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for tinnitus.  In 
support of his claim, the veteran states that tinnitus began 
during service, and that he did not realize that he had 
tinnitus until 10-12 years ago.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims  
for veterans' benefits is set forth in 38 U.S.C.A. § 5107  
(West 2002).  A veteran is entitled to the benefit of the  
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When  
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1  
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, including the reports of entrance  
and separation examinations, do not contain a complaint,  
finding, or history of tinnitus. 

In February 1999 VA audiology examination for hearing loss, 
the veteran did not report tinnitus.

In a March 2004 VA audiology examination, the veteran 
reported military noise from flight lines.  The veteran wore 
hearing protection.  The veteran initially denied any noise 
exposure after service, but later stated that he worked in 
construction essentially his entire adult life.  The veteran 
reported that tinnitus has been noticeable for the past 10 to 
12 years.  The tinnitus is bilateral and intermittent.  The 
examiner stated that tinnitus is not considered secondary to 
military service.  The examiner based this opinion on the 
fact that the veteran denied tinnitus in a VA audiology 
examination in 1999 and that the veteran stated that tinnitus 
has been present for the past 10 to 12 years, which is well 
after his discharge in 1974.

A review of the evidence shows that service connection for  
tinnitus is not warranted.  Though the veteran currently 
experiences tinnitus, there are no reports or findings of 
tinnitus in service or in the post-service year.  
Additionally, there is no medical evidence relating the 
tinnitus to service.  The March 2004 VA examiner specifically 
stated that the veteran's tinnitus was not secondary to 
service.  Though the veteran states that he has experienced 
tinnitus since service, he reported in the VA examination 
that tinnitus only became noticeable in the past 10 to 12 
years, approximately 20 years after discharge.  Additionally, 
the veteran denied tinnitus in  February 1999 VA audiology 
examination.  Therefore, as there is a medical opinion of 
record finding that tinnitus is not related to service, and 
tinnitus was only reported in 2003, many years after service, 
service connection for tinnitus is not warranted.

The Board recognizes that the veteran believes that his 
tinnitus is related to service.  Indeed, the veteran is 
competent as a layperson to  report that on which he has 
personal knowledge.  See Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  However, there is no  evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to the cause or etiology of 
tinnitus.  See Grottveit v.  Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2  Vet. App. 492, 494 (1992). 

As the preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  
38 U.S.C.A. §   5107(b).  
  


ORDER

Service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


